                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




ERIK MATTSON, individually and on behalf                   No. 3:18-cv-00990-YY
of all others similarly situated,

                      Plaintiff,                           ORDER

       v.

NEW PENN FINANCIAL, LLC,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued an Amended Findings and Recommendation [35] on

November 6, 2018, in which she recommends that the Court grant in part and deny in part

Defendant’s Motion to Strike and/or Dismiss [14] and deny as moot Plaintiff’s Motion to File a

Surreply [20]. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Amended Findings and

Recommendation were timely filed, the Court is relieved of its obligation to review the record de


1 - ORDER
novo. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also

United States v. Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only

for portions of Magistrate Judge’s report to which objections have been made). Having reviewed

the legal principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Amended Findings and Recommendation

[35]. The Court GRANTS in part and DENIES in part Defendant’s Motion to Strike and/or

Dismiss [14]. As described in the Findings and Recommendation, the motion to strike class

allegations is denied without prejudice, and the motion to dismiss or strike the claim for an

injunction, as set forth in section (e) of the Prayer for Relief, is granted. The Court also DENIES

as moot Plaintiff’s Motion to File a Surreply [20].

       IT IS SO ORDERED.



       DATED this           day of ________________, _________




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
